           Case 1:21-cv-00786-ELR Document 1 Filed 02/24/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LONNIE LOVE,                                  )
                                              )
                    Plaintiff,                )    CIVIL ACTION
      v.                                      )    FILE NO.
                                              )    [On removal from State
STATE FARM FLORIDA                            )    Court of Fulton County,
INSURANCE COMPANY,                            )    Georgia, Civil Action
                                              )    File No. 20EV007743]
                    Defendant.                )
                                              )

                             NOTICE OF REMOVAL

      State Farm Florida Insurance Company (“State Farm”), Defendant in the

above-styled civil action, hereby files this Notice of Removal pursuant to

28 U.S.C. §§ 1441 and 1446 within the time prescribed by law, respectfully

showing this Court as follows:

                                         1.

      On December 23, 2020, Plaintiff Lonnie Love (“Plaintiff”), by and through

counsel, filed a Complaint against State Farm in the State Court of Fulton County,

Georgia, styled as Lonnie Love v. State Farm Florida Insurance Company, and

assigned Civil Action File No. 20EV007743 (the “State Court Action”). True and

correct copies of all filings to date in the Superior Court Action are collectively

attached hereto as Exhibit “1”.
         Case 1:21-cv-00786-ELR Document 1 Filed 02/24/21 Page 2 of 8




                                           2.

      Pursuant to Fla. Stat. § 48.151, State Farm has designated the Chief

Financial Officer of Florida as its Statutory Registered Agent for Service of

Process. On January 13, 2021, Plaintiff delivered the Complaint and Summons to

the Chief Financial Officer of Florida. The Chief Financial Officer of Florida then

forwarded the Summons and Complaint to State Farm’s registered agent on

January 25, 2021. Thus, State Farm was serve on January 25, 2021. This Notice

of Removal is filed within 30 days of January 25, 2021, the date on which State

Farm was served with the Complaint and notice of the subject lawsuit. This Notice

of Removal is also filed within one year of the commencement of the action. Thus,

removal is timely under 28 U.S.C. § 1446(b).

                                           3.

      The United States District Court for the Northern District of Georgia,

Atlanta Division, embraces Fulton County, Georgia. Thus, removal to this Court is

proper under 28 U.S.C. § 1441(a).

                                           4.

      Pursuant to 28 U.S.C. § 1446(d), promptly after the filing of this Notice of

Removal, State Farm will give written notice to Plaintiff and will file a copy of this




                                     Page 2 of 8
         Case 1:21-cv-00786-ELR Document 1 Filed 02/24/21 Page 3 of 8




Notice of Removal with the Clerk of Superior Court of Fulton County, which shall

effect the removal.

                         DIVERSITY JURISDICTION

                                          5.

      The United States District Court for the Northern District of Georgia,

Atlanta Division, possesses diversity jurisdiction over this matter pursuant to

28 U.S.C. § 1332.

                                          6.

      For the purpose of determining diversity, an individual’s citizenship is based

upon his domicile, not every place he has a residence. McCormick v. Aderholt,

293 F.3d 1254, 1257 (11th Cir. 2002). “A person’s domicile is the place of ‘his

true, fixed, and permanent home and principal establishment, and to which he has

the intention of returning whenever he is absent therefrom.’” Id. at 1257-58.

                                          7.

      Plaintiff was a resident of Georgia on the date that the Complaint was filed.

The address on the Declarations Page of Plaintiffs’ insurance policy with State

Farm is an Atlanta, Georgia address. (Dkt. 1-1, Compl. ¶ 11; Hogge Decl. ¶ 4,

attached hereto as Exhibit “2,” at Ex. 1 thereto.) Plaintiff maintains a residence in

Alpharetta, Georgia, where he has lived with his children for about four years.

                                    Page 3 of 8
         Case 1:21-cv-00786-ELR Document 1 Filed 02/24/21 Page 4 of 8




(Hogge Decl. ¶ 5, Ex. 2 at 7; Hogge Decl. ¶ 6, Ex. 2 at 8.) Plaintiff has a Georgia

driver’s license. (Hogge Decl. ¶ 8, Ex. 2 at 7.) During his examination under oath,

Plaintiff testified that owns U Digg Music Group; Love Holdings, LLC; Love

Parking; and Money M.O.B. ENT. (Hogge Decl. ¶ 9, Ex. 2 at 12.) Plaintiff

testified that all of the entities are Georgia entities, except U Digg Music Group.

(Hogge Decl. ¶ 9, Ex. 2 at 12-13.) Although Plaintiff allegedly has a residence in

Florida, during his examination under oath, he declined to identify anyone with

whom he lives in Florida. (Hogge Decl. ¶ 7, Ext. 2 at 9.) Thus, Plaintiff is a

citizen of the State of Georgia.

                                           8.

      At all times relevant to this action, State Farm was a corporation organized

under the laws of the State of Florida, with its principal place of business in the

State of Florida. Thus, State Farm is a citizen of the State of Florida.

                                           9.

      Because Plaintiff and State Farm are citizens of different States, complete

diversity exists between Plaintiff and State Farm in accordance with

28 U.S.C. § 1332(a)(1).




                                     Page 4 of 8
         Case 1:21-cv-00786-ELR Document 1 Filed 02/24/21 Page 5 of 8




                                          10.

      Plaintiff alleges in the Complaint that the value of his claim is at least

$137,200. In addition, before suit was filed, Plaintiff submitted a sworn statement

in proof of loss, in which he claimed that the amount of his loss, which is the

subject of this lawsuit, is $137,200.00. (Hogge Decl. ¶ 10.) It is State Farm’s

belief that, although Plaintiff did not specify the amount of damages to be sought at

trial in his Complaint, the amount of contract damages sought by Plaintiff at the

trial of this case would be in excess of $75,000.00. Accordingly, the amount in

controversy exceeds $75,000.00, exclusive of interest and costs, as required by

28 U.S.C. § 1332(a).

                                          11.

      Venue is proper in this Court for purposes of removal under

28 U.S.C. § 1441(a), but not necessarily for purposes of 28 U.S.C. § 1391 or any

other applicable venue provision. By filing this Notice of Removal, State Farm

does not waive any of its jurisdictional objections or affirmative defenses.

      WHEREFORE, State Farm prays that this action proceed in this Court as an

action properly removed pursuant to 28 U.S.C. § 1446, and that no further

proceedings be had in said case in the Superior Court of Fulton County, Georgia.




                                     Page 5 of 8
        Case 1:21-cv-00786-ELR Document 1 Filed 02/24/21 Page 6 of 8




      This 24th day of February, 2021.

                                         Respectfully submitted,

                                         SWIFT, CURRIE, McGHEE & HIERS

                                         /s/ Kristen M. Vigilant
                                         Rebecca E. Strickland
                                         Georgia Bar No. 358183
                                         Kristen M. Vigilant
                                         Georgia Bar No. 191460
                                         Attorneys for State Farm Florida
                                         Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                   Page 6 of 8
        Case 1:21-cv-00786-ELR Document 1 Filed 02/24/21 Page 7 of 8




                    LOCAL RULE 5.1C CERTIFICATION

      By signature below, counsel certifies that the foregoing pleading was

prepared in Times New Roman, 14-point font in compliance with Local Rule 5.1C.

      Respectfully submitted this 24th day of February, 2021.

                                         SWIFT, CURRIE, McGHEE & HIERS

                                         /s/ Kristen M. Vigilant
                                         Rebecca E. Strickland
                                         Georgia Bar No. 358183
                                         Kristen M. Vigilant
                                         Georgia Bar No. 191460
                                         Attorneys for State Farm Florida
                                         Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com




                                   Page 7 of 8
             Case 1:21-cv-00786-ELR Document 1 Filed 02/24/21 Page 8 of 8




                           CERTIFICATE OF SERVICE

         I hereby certify I have this day electronically filed the foregoing Notice of

Removal with the Clerk of Court via the CM/ECF system, through which the Court

will send notification to the following attorney:

                                 Jamie B. Hernan, Esq.
                              The Hernan Law Firm, P.C.
                                 10896 Crabapple Road
                                Roswell, Georgia 30075
                                jamie@hernanfirm.com
                           Attorney for Plaintiff Lonnie Love

         This 24th day of February, 2021.

                                         SWIFT, CURRIE, McGHEE & HIERS

                                         /s/ Kristen M. Vigilant
                                         Rebecca E. Strickland
                                         Georgia Bar No. 358183
                                         Kristen M. Vigilant
                                         Georgia Bar No. 191460
                                         Attorneys for State Farm Florida
                                         Insurance Company

1355 Peachtree Street, N.E., Suite 300
Atlanta, Georgia 30309
Tel: (404) 874-8800
Fax: (404) 888-6199
rebecca.strickland@swiftcurrie.com
kristen.vigilant@swiftcurrie.com
4853-1150-1021, v. 1




                                      Page 8 of 8
